El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El peticionario alegó haberse obtenido un aseguramiento de sentencia contra él sin hacérsele ninguna citación ni que el procedimiento se substanciara en pieza separada. El pre-cepto legal en el cual se funda es la sección 14 de las leyes de 1902, sección 382 de los Estatutos Devisados de ese año, la cual es como sigue:
“Todas las pretensiones que se dedujeren por cualquiera de las partes en el curso del juicio con relación al aseguramiento de sen-tencia, se sustanciarán en pieza separada, dándose traslado a la parte contraria, con citación para una comparecencia ante cualquiera de los jueces, en la cual se propondrán y practicarán las pruebas que cada una de las partes propusiere y fueren pertinentes, resolvién-*164dose acto seguido por el tribunal la cuestión propuesta, sin que en ningún caso tales cuestiones sean obstáculos para la continuación del pleito principal. Entre la citación y la comparecencia de estos juicios verbales no mediará un término mayor de cinco días, y no se suspenderá la celebración de los mismos por ningún motivo. Toda resolución del tribunal será ejecutoria desde luego, pudiendo con-signarse por la parte perjudicada la oportuna protesta, a los efectos del recurso que la Ley de Procedimientos le conceda contra la sen-tencia definitiva.”
En la versión inglesa no se Race alusión alguna a pieza separada, pero sea o no sustanciado así el procedimiento, no es razón suficiente para invocar la jurisdicción especial de este tribunal.
Respecto a la cuestión de la citación estamos convencidos de que no fuá la idea de la Ley de marzo 1, 1902, exigir que un aseguramiento sea notificado primero al deudor antes de expedirse. Si tal notificación fuera necesaria, el fin principal de la ley, o sea el aseguramiento, podría quedar anulado. En ninguna otra parte que sepamos, requiere un estatuto sobre embargos la notificación previa al deudor, aunque fre-cuentemente se exige fianza en garantía del deudor. Ambos textos, el inglés y el castellano, en sus términos no se refieren a la expedición del aseguramiento mismo, sino a una contro-versia que surge de “allegations” en inglés y “pretensiones” en castellano. Nada bay que indique la intención de una no-tificación primaria. Es cierto que en este caso el asegura-miento no se solicitó junto con la demanda sino que se de-cretó después de formulada la contestación, pero no existe nada en la ley que exija que el aseguramiento se libre inme-diatamente. Por el contrario, la idea de la ley es hacer efec-tiva la sentencia una vez dictada. No encontramos que baya habido error de procedimiento.
Aún cuando tuviéramos duda no dejaríamos en vigor el auto en este caso porque del record no aparece que se hiciera ninguna solicitud en la corte inferior para corregir, modi-*165ficar o arralar su orden. Antes de que pneda ser invocada nuestra jurisdicción extraordinaria en nn caso como el pre-sente, el peticionario debe acreditar que trató de agotar sus remedios en la corte inferior.
El auto debe ser anulado.

Anulado él auto expedido.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.